DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-2 in the reply filed on 1/25/2021 is acknowledged.
Claims 2-4 are withdrawn as being non-elected and claims 1-2 are pending examination as discussed below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2019 and 10/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the term “a width” is used in claim 1, but the claim does not provide any relative position to determine what is considered to be “the width” as claimed. 
For the sake of compact prosecution, the Examiner will interpret “a width” to mean “grain size” during the course of examination. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140027025 (Kim).
Regarding claim 1, Kim discloses a non-heat treated steel, a.k.a. a microalloyed steel, composed of ferrite and pearlite, which reads on the claim limitation ([0002, 0003]).
Kim further discloses with Fig. 1B, an embodiment of the inventive steel with columnar structure, which reads on the claim limitation (Fig. 1B).
	Kim discloses that the average grain size for pearlite within the inventive steel is in the range of 20-25 microns, and displays in the cited figure, the orientation of the pearlite phase (grey phase), which reads on the claim limitation (Fig. 1B, [0033, 0048]).
	Kim discloses in Fig. 1A, a piece of steel from prior art. Kim discloses that the ferrite phase within this figure is less than 40% and a structure size thereof was about 35-50 μm. When viewing the figure, the only phase present that can match this written description is the black phase situated between the grey phases (Fig. 1A, [0048]). 
	Kim discloses that the ferrite phase is to make up 70% of the relative area of the microstructure and displays in the cited figure, the ferrite (black phase), between the bands of the pearlite phase (grey phase), which reads on the claim limitation (Fig. 1B, [0032]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140027025 (Kim) as applied to claim 1 above, and further in view of WO 2017077137 (Valls Anglès).
Regarding claim 2, Kim does not explicitly disclose topologically optimizing the wire rod manufacturing method. Valls Anglès discloses a method for the economic manufacturing of metallic parts (Abstract). 
Valls Anglès teaches that sometimes the material itself is not too expensive, but it is the morphology in which it must be used especially if the particles require strict morphological requirements such as sphericity, and/or narrow distribution of particle size and that for lightweight construction, often finite element programs are used and algorithms for topological optimization (Pg. 229, L10-20).

Kim and Valls Anglès are analogous in teaching to control the morphology of the grains within the final part. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the topological optimization as taught by Valls Anglès in the method of Kim in order to further control the grain structure of the metal component because by controlling the grain structure of the metal component, one having ordinary skill would be able to maximize the strength of the component while minimizing the overall weight, which reads on the claimed limitation as recited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.G-F./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735